Citation Nr: 0902350	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-41 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for erectile dysfunction, claimed as 
secondary to service-connected diabetes mellitus, type II.

2.	Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The veteran had active service from June 1967 to April 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In September 2003, the veteran claimed service connection for 
erectile dysfunction (ED), secondary to his service-connected 
diabetes.  In a February 2004 VA compensation examination 
report of record, it is indicated that the veteran denied ED.  
As such, the RO denied the veteran's service connection claim 
in the April 2004 rating decision on appeal.  

Nevertheless, the veteran continues to maintain that he has 
ED which should be service connected.  And, despite the 
reported denial noted in the VA examination report, the 
record indicates that the veteran had been diagnosed with ED 
in August 2007.  The Board finds an additional VA 
compensation examination and opinion warranted therefore.  

As the veteran's claim for SMC rests entirely on his claim 
for ED, the Board finds the issues to be inextricably 
intertwined.  Hence, adjudication of claim for SMC will be 
held in abeyance pending resolution of the claim for ED.  
Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of his 
diagnosed ED.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

If this examiner finds that the evidence 
supports the diagnosis of ED, the 
examiner should then advance an opinion 
on the likelihood (likely, at least as 
likely as not, not likely) that any 
current ED relates to the veteran's 
service-connected diabetes.  The examiner 
should provide a complete rationale for 
conclusions reached.   

2.  The RO should then readjudicate the 
issues remaining from this appeal - 
service connection for ED and SMC for ED.  
If the determination remains unfavorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




